DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 5/6/22.  Claims 1, 9, and 17 has/have been amended and applicant states support can be found at instant specification [0052].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 5/6/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-12.
The Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here regarding claim 1 argument for items (1) and item (2), applicant alleges a limitation not being taught by attacking an individual reference when more than one reference was used.  Furthermore no support is provided for the other prior arts and instead applicant merely alleges lack of support.
Regarding claim 1 argument for item (1), as applicant noted Oz is not cited for the entire limitation and instead is cited for a specific portion of the limitation.
(1) establish a secure communication channel with the first resource distribution device and a user device, wherein the user device is associated with a user in a resource delivery vehicle associated with distribution of resources; or 

Regarding claim 1 argument for item (2), Van is not cited the entire limitation and instead is cited for a specific portion of the limitation.
(2) pre-process the first resource distribution device via the secure communication channel based on identifying that the real-time location of the resource distribution vehicle is within the predetermined distance from the first resource distribution device, wherein pre-processing the first resource distribution device comprises receiving information from the user that is to be entered into the first resource distribution device to pre-fill necessary one or more fields in one or more forms associated with completing delivery of the resources and performing settlement associated with the first resource distribution device remotely, via the secure communication channel

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US 2010/0131407 A1) in view of Jones (US 2003/019569 A1), Oz et al. (US 2016/009887 A1), and Van Wiemeersch et al. (US 2019/0034915 A1).

Regarding claim 1, 9, and 17 (currently amended), Folk teaches a computerized method for secure remote staging, pre-processing, and settlement of resource distribution devices, the method comprising {wherein at least one processing device is configured to – claim 1}:
routing a resource distribution vehicle to a first resource distribution device, wherein the first resource distribution device is an Automated Teller Machine;
continuously monitoring a real-time location of the resource distribution vehicle;
identifying that the real-time location of the resource distribution vehicle is within a distance from the first resource distribution device based on continuously monitoring the real-time location of the resource distribution vehicle;
establishing a communication channel with the first resource distribution device and a device, wherein the device is associated with a resource delivery vehicle associated with distribution of resources;
pre-processing the first resource distribution device via the communication channel based on identifying that the real-time location of the resource distribution vehicle is within the distance from the first resource distribution device, wherein pre-processing the first resource distribution device comprises receiving information and completing delivery of the resources and perform settlement associated with the first resource distribution device;
the real-time location of the resource distribution vehicle and a first location of the first resource distribution device; and
the real-time location of the resource distribution vehicle and the first location of the first resource distribution device [for the limitations above, see at least Fig. 7 and [0045 0046, 0066] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices including an ATM), centralized tracking system 701, central server (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0082] real time location of vehicle location via gps is used to determine if a vehicle is in local area of requesting cash handling device and then determine (preprocess) if the determined vehicle has adequate funds based on received information; [0066, 0082] communication network between delivery vehicle 1000 and cash handling device 1004, where transportation vehicle has a mobile device;
Examiner notes that complete delivery of the resources and perform settlement associated with the first resource distribution device is not further defined in instant specification 0052 and thus see at least: [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Folk teaches a transporter delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device but doesn’t/don’t explicitly teach the transporter having a user or user device, matching locations, or displaying a message on the resource distribution device.  However, in the field pertinent to the particular problem with which the applicant was concerned such as message services associated with vehicle arrival, Jones discloses
{wherein at least one processing device is configured to – claim 1}:
identifying that the location of the resource distribution vehicle is within a predetermined distance from the first location;
wherein the user device is associated with a user in a resource delivery vehicle associated with distribution of resources;
based on identifying that the location of the resource distribution vehicle is within the predetermined distance from the first location;
identifying that the location of the resource distribution vehicle matches a first location of the first location; and
in response to identifying that the location of the resource distribution vehicle matches the first location of the first device, perform an action [for the limitations above, see at least Fig. 2 and [0067, 0081] for customer device 36c (the first device) BSCU 14 (computer), vehicle 19 (resource delivery vehicle), and vehicle driver device 12 (the user device); Figs. 33 and 35-38 and [0046, 0048-0051] determine (pre-process) when a predetermined distance between vehicle and a location is met, the distance can be defined multiple ways including at the location, and when it is met send a message (thus communication channel) to a user device where the message may include a map of vehicle location; Figs. 39 and 49 and [0052, 0155] message is received on customer device based on predetermined conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk with Jones to include the limitation(s) above as disclosed by Jones.  Doing so would provide an improved delivery process to Folk by allowing a user to determine when the user informed of an upcoming delivery [see at least Jones Figs. 33 and 35-38 and [0046, 0048-0051] ].

Folk in view of Jones teaches a transporter (vehicle, driver, driver device) delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device and via a communication channel performing actions in response to a distance threshold being met but doesn’t/don’t explicitly teach a secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
{wherein the at least one processing device is configured to: - claim 1}
establishing a secure communication channel with the first device and a user device [for the limitations above, see at least Fig. 3B-C and support para and [0035] for cloud based package exchange (processor) used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the delivery person and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel; [0084] delivery driver]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk in view of Jones with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Folk in view of Jones and Oz teaches a transporter (vehicle, driver, driver device) a) delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device and via a communication channel performing actions in response to a distance threshold being met and b) the resource distribution device job being pre-processed.  Folk in view of Jones doesn’t/don’t explicitly teach a) a secure communication channel, b) all aspects of pre-processing, or c) a message on resource distribution device based in response to verification.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during resource distribution, Van Wiemeersch discloses
wherein pre-processing the first resource distribution device comprises receiving information from the user that is to be entered into the first resource distribution device to pre-fill necessary one or more fields in one or more forms associated with performing subsequent actions with the first resource distribution device and wherein one of the perform subsequent actions is done remotely, via the secure communication channel;
in response to identifying that the location of the vehicle matches the first location of the first resource distribution device, displaying a message on a display screen of the first resource distribution device [for the limitations above,
Examiner notes: the wherein limitation has intended use of “information from the user that is to be entered into the first resource distribution device to pre-fill necessary one or more fields in one or more forms associated with performing subsequent actions” and is given limited patentable weight as it is merely citing an intended result of entering data from the user into the first resource distribution device to pre-fill necessary one or more fields in one or more forms associated with performing subsequent actions,
then see at least claim 1 and [0015] a) private RFID based tight range communication is similar value to NFC (secure communication channel), b) initial processing is done remotely when devices are within range of each other (user pulls up which initiates passing of unique data or session ID code); claim 1 and [0017, 0038] pre-processing is done remotely by receiving information entered by the user (where the information received from the user {PIN, session ID, and banking information} can be used to prefill fields to begin the banking session {sent to ATM to grant access to records} ) “the remote access and control of the ATM via the session key is limited to data entry, such as … verification of the session using a personal identification number (PIN)” and “the in - vehicle infotainment system 406 may prompt a passenger in the vehicle to enter a personal identification number ( PIN ) along with the session ID and banking information such that the ATM 402 grants the in - vehicle infotainment system 406 access to financial records”;
claim 1 and [0015] a) open a session after initial processing is done remotely when devices are within range of each other (user pulls up which initiates passing of unique data or session ID code) thus vehicle and device locations match when they are in range and b) the open session is the screen of ATM that is mirrored on vehicle user device, the open session doesn’t have to be hiding on ATM screen thus showing a message in response to].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk in view of Jones and Oz with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to Folk in view of Jones and Oz by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 2, 10, and 18, modified Folk teaches the computerized method of claim 17
and Folk teaches wherein the method further comprises {wherein the at least one processing device is configured to: - claim 1}:
determining that resource distribution associated with the first resource distribution device is complete, wherein the resource distribution is performed using the resources in the resource distribution vehicle [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions determined by central server].

Modified Folk teaches the resource distribution device job being completed by the transporter but doesn’t/don’t explicitly teach the user of the transporter completing the job.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses 
{wherein the at least one processing device is configured to: - claim 1}
wherein the resource distribution is performed by the user using resources in the resource distribution vehicle; and
an action on the user device via the secure communication channel [for the limitations above, see at least [0016, 0051] system determines a job is completed by a driver based on notification from driver of a completed job; [0089] handheld client device that travels with a delivery person 304;
Fig. 3B-C and support para and [0035] for cloud based package exchange (processor) used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the delivery person and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel; [0084] delivery driver;
[0085-0086] the system (cloud-based system-for-geo-proximity-access) performs an action based on user device (Box2Go app) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches the resource distribution device job being completed by the user of the transporter via a system but doesn’t/don’t explicitly teach mirroring via the system of one device onto another.  However, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device, Van Wiemeersch discloses
mirroring the display screen of the first resource distribution device onto the user device via the secure communication channel [see at least claim 1 and [0015] a) private RFID based tight range communication is similar value to NFC (secure communication channel); [0015] “The ATM-to-Vehicle link could also be done with just an NFC phone paired to the vehicle. The NFC event ensures the bank or ATM sends a secure link only to the vehicle parked at the ATM. Once a session is open, all ATM Graphical User Interface (GUI) functions would be mirrored on the vehicle center screen over Wi-Fi so the customer can select and control the ATM using the in-vehicle GUI.”; [0018] “An in-vehicle infotainment system or nomadic device (i.e. Phone or Tablet) … Also, the ATM GUI may have an option to select a destination for a receipt of the transaction. … The e-receipt may contain a photo of the vehicle and/or driver taken by security cameras used in the ATM. And, during an in-vehicle ATM session, the bank ATM could transmit and record an image of the vehicle using the bank ATM camera to allow confirmation that the ATM is linked with your vehicle or it could air bank commercials”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 3, 11, and 19, modified Folk teaches the computerized method of claim 17 as well as wherein the computerized method further comprises causing the message on the display screen of the first resource distribution device and
determining that the resource distribution transaction associated with the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk doesn’t/don’t explicitly teach removal of message but Jones teaches removal of an item in response to completed delivery and specifically discloses
{wherein the at least one processing device is further configured to cause the item to disappear based on – claim 3} determining that the transaction associated with the first resource distribution device is complete [see at least [0086-0087] the delivery in completed and the virtual key is destroyed in response to completing the delivery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Jones to include the limitation(s) above as disclosed by Jones.  Doing so would provide an improved delivery process to modified Folk by allowing a user to determine when the user informed of an upcoming delivery [see at least Jones Figs. 33 and 35-38 and [0046, 0048-0051] ].

Modified Folk teaches removal of an item when a delivery is completed but doesn’t/don’t explicitly teach removal of a message.  However Van Wiemeersch, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during resource distribution, teaches end of session on a resource distribution device when the distribution is completed and specifically discloses
wherein the computerized method further comprises causing the message on the display screen of the first resource distribution device to end based on determining that the transaction associated with the first resource distribution device is complete [see at least claim 1 and [0015] a) open a session after initial processing is done remotely when devices are within range of each other (user pulls up which initiates passing of unique data or session ID code) thus vehicle and device locations match when they are in range and b) the open session is the screen of ATM that is mirrored on vehicle user device, the open session doesn’t have to be hiding on ATM screen thus showing a message in response to, and c) the atm session closes (analogous to Jones [0087] destroying a key) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 4, 12, and 20, modified Folk teaches the computerized method of claim 19
and Folk teaches wherein the computerized method further comprises:
associated with settlement of the first resource distribution device;
the settlement of the first resource distribution device [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Modified Folk teaches settlement of the resource distribution device but doesn’t/don’t explicitly teach settlement occurring via a secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
{wherein the at least one processing device is configured to: - claim 4} receive input from the user device;
In response to receiving the input, initiate the transaction of the first device via the secure communication channel [for the limitations above, see at least [0046, 0048] transaction begins at first device via cloud based communication system; [0051] transaction completed;
[0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel;
[0085-0086] the system (cloud-based system-for-geo-proximity-access) performs an action based on user device (Box2Go app) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk doesn’t/don’t explicitly but, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Van Wiemeersch discloses
receive an input from the user device of the user via the mirrored display screen
in response to receiving the input, cause the resource distribution device to remotely initiate the transaction of the first resource distribution device via the secure communication channel [see at least claim 1 and [0015] a) private RFID based tight range communication is similar value to NFC (secure communication channel), b) initial processing is done remotely when devices are within range of each other (user pulls up which initiates passing of unique data or session ID code); [0015] receive input from user to begin an operation “The ATM-to-Vehicle link could also be done with just an NFC phone paired to the vehicle. The NFC event ensures the bank or ATM sends a secure link only to the vehicle parked at the ATM. Once a session is open, all ATM Graphical User Interface (GUI) functions would be mirrored on the vehicle center screen over Wi-Fi so the customer can select and control the ATM using the in-vehicle GUI. … If the customer expects a cash withdraw, the customer may select a "cash pending and close button" on the in-vehicle display and then reach out to the cash dispenser that will dispense cash only if it senses the NFC device. Once cash is dispensed, the ATM session closes .”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 5 and 13, modified Folk teaches the system of claim 4 as well as wherein the at least one processing device is configured to:
determine that the settlement of the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk teaches determine the resource distribution device settlement is complete but doesn’t/don’t explicitly teach the determination is done via secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
wherein the at least one processing device is configured to:
determine that the transaction of the first device is complete via the secure communication channel;
display a notification associated with the completion of the transaction of the first resource distribution device on a user device [for the limitations above, see at least [0051] system determines a job is completed by a driver based on notification from driver of a completed job;
[0086-0087] confirmation message of completed delivery is sent to user device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Van Wiemeersch discloses
display a notification associated with the completion of the transaction of the first resource distribution device on the user device [see at least [0056] notification (alert) to user device of termination (completion) of a task to which a user can respond].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 6 and 14, modified Folk teaches the system of claim 5,
and Folk teaches wherein the at least one processing device is configured to:
in response to determining that the settlement of the first resource distribution device is complete, route the resource distribution vehicle to a second resource distribution device [for the limitations above, see at least Fig. 7 and [0045 0046, 0066] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices including an ATM), centralized tracking system 701, central server (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device(s) such that as an order request is completed another order request begins with routing to the another order request].

Regarding claim 7 and 15, modified Folk teaches the system of claim 1,
and Folk teaches wherein the at least one processing device is configured to route the resource distribution vehicle to the first resource distribution device by:
monitoring one or more resource distribution devices;
identify a low resource level at the first resource distribution device of the one or more resource distribution devices; and
in response to identifying the low resource level at the first resource distribution device, route the resource distribution vehicle to the first resource distribution device [for the limitations above, see at least Fig. 7 and [0045 0046, 0066] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices including an ATM), centralized tracking system 701, central server (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device, where a) inventory levels determine if there is a serving need of cash handing device from a surplus or deficit and b) a routing or rerouting is done in response to a) ; [0077] route optimization].

Regarding claim 8 and 16, modified Folk teaches the system of claim 1
and Folk teaches wherein the at least one processing device is configured to optimize a travel route of the resource delivery vehicle [see at least see at least Fig. 7 and [0045 0046, 0066] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices including an ATM), centralized tracking system 701, central server (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0077] route optimization].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624